ORDER
LESLIE A. DIENES, of METUCHEN who was admitted to the bar of this State in 1981, having been Ordered to show cause on May 7, 1991, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against him, and respondent having appeared for the return date of the Order to Show Cause, and the Court having considered the arguments of counsel;
It is ORDERED that the suspension of LESLIE A. DIENES shall continue pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
*581ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by LESLIE A. DIENES, which funds were restrained from disbursement by this Court’s Order of March 25, 1991.